MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  FILED
regarded as precedent or cited before any                          Jun 12 2020, 7:02 am
court except for the purpose of establishing
                                                                       CLERK
the defense of res judicata, collateral                            Indiana Supreme Court
                                                                      Court of Appeals
estoppel, or the law of the case.                                       and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Ernest P. Galos                                           Benjamin J. Shoptaw
Public Defender                                           Deputy Attorney General
South Bend, Indiana                                       Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

J.C.,                                                     June 12, 2020
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          19A-JV-2636
        v.                                                Appeal from the St. Joseph Probate
                                                          Court
State of Indiana,                                         The Honorable Graham C.
Appellee-Petitioner.                                      Polando, Magistrate
                                                          Trial Court Cause Nos.
                                                          71J01-1605-JD-137
                                                          71J01-1608-JD-230
                                                          71J01-1609-JD-274
                                                          71J01-1610-JD-336
                                                          71J01-1702-JD-68
                                                          71J01-1808-JD-278



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JV-2636 | June 12, 2020              Page 1 of 11
                                        Statement of the Case
[1]   J.C. (“J.C. ”)—following his admission in six separate juvenile proceedings that

      he had committed acts that would constitute Class A misdemeanor theft, Class

      A misdemeanor battery resulting in bodily injury, two acts of Class B

      misdemeanor battery, three acts of Class B misdemeanor criminal mischief, and

      Class B misdemeanor criminal recklessness if committed by an adult—appeals

      the juvenile court’s modified disposition orders awarding wardship to the

      Indiana Department of Correction with placement at a juvenile facility.

      Concluding that the juvenile court did not abuse its discretion by modifying the

      disposition orders, we affirm the juvenile court’s modified disposition orders in

      the six juvenile proceedings.


[2]   We affirm.


                                                      Issue
              Whether the juvenile court abused its discretion by modifying the
              dispositional orders to award wardship of J.C. to the Department
              of Correction.

                                                      Facts
[3]   This appeal involves J.C.’s six different juvenile proceedings in which

      delinquency petitions were filed during a span of two years. In May 2016, the

      State filed the first delinquency petition, under cause number 71J01-1605-JD-

      137, alleging that thirteen-year-old J.C. was a delinquent child for committing

      an act that would constitute Class A misdemeanor theft if committed by an

      adult (“Case #1”) for J.C.’s act of stealing a cell phone from another person. In

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2636 | June 12, 2020   Page 2 of 11
      July 2016, J.C. admitted to the delinquency allegation, and the juvenile court

      placed J.C. on “Strict and Indefinite Probation[.]” (App. Vol. 3 at 19).


[4]   Shortly thereafter, in August 2016, the State filed a second delinquency petition,

      under cause number 71J01-1608-JD-230, alleging that J.C. was a delinquent

      child for committing an act that would constitute Class B misdemeanor battery

      if committed by an adult (“Case #2”). J.C. admitted to the delinquency

      allegation, and the juvenile court continued him on the conditions of probation

      as in Case #1. The juvenile court also placed J.C. on home detention for sixty

      (60) days.


[5]   In September 2016, the State filed a third delinquency petition, under cause

      number 71J01-1609-JD-274, alleging that J.C. was a delinquent child for

      committing an act that would constitute Class B misdemeanor battery if

      committed by an adult (“Case #3”) for striking another child on the school bus.

      After J.C. admitted to the delinquency allegation, the juvenile court continued

      J.C. on probation and ordered that he be placed on electronic home monitoring

      for thirty (30) days.


[6]   In October 2016, the State filed a fourth delinquency petition, under cause

      number 71J01-1610-JD-336, alleging that J.C. was a delinquent child for

      committing acts that would constitute Class B misdemeanor criminal mischief

      and Class B misdemeanor criminal recklessness if committed by an adult

      (“Case #4”). Specifically, J.C. was alleged to have caused property damage

      and was alleged to have thrown a vase at his mother, creating a substantial risk


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2636 | June 12, 2020   Page 3 of 11
      of bodily injury. J.C. admitted to the allegations. In December 2016, the

      juvenile court ordered J.C. to comply with the terms of probation in Cases #1-3

      and to remain on home detention for thirty (30) days.


[7]   Approximately two weeks later, in mid-December 2016, the probation

      department filed a modification report, indicating that J.C. had violated home

      detention rules. Specifically, J.C. had smashed the phone, cursed out his

      mother, put his hands on his sister, and punched holes in the walls and doors at

      his house. The juvenile court entered a modification order and committed J.C.

      to the Juvenile Justice Center for thirty (30) days with five (5) days to be served

      and twenty-five (25) days suspended. The juvenile court also continued J.C. on

      probation and home detention for up to sixty (60) days.


[8]   In February 2017, the State filed a fifth delinquency petition, under cause

      number 71J01-1702-JD-68, alleging that fourteen-year-old J.C. was a

      delinquent child for committing an act that would constitute Class B

      misdemeanor criminal mischief if committed by an adult (“Case #5”). J.C.

      admitted to the allegation that he had punched his mother’s walls and caused

      damage. The probation department filed a modification report, setting out

      numerous examples of J.C.’s history of aggressive behavior dating back to 2014.

      The probation department also noted that, in January 2016, J.C. had had a

      psychiatric evaluation, which had indicated that J.C. had been diagnosed with

      conduct disorder, disruptive mood dysregulation disorder, mild intellectual

      disability, and learning and language disorders. Given J.C.’s history and

      continued aggressive behaviors, the probation department recommended that

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2636 | June 12, 2020   Page 4 of 11
      J.C. be placed at a “residential treatment program at Campagna Academy -

      DD/ID program” to help “manage his behavior problems and address his

      mental health needs.” (App. Vol. 4 at 45). In March 2017, the juvenile court

      followed the probation department’s recommendation and ordered J.C. to be

      placed at Campagna Academy in Lake County. The court ordered J.C. to

      “participate and successfully complete placement and [to] follow all rules and

      regulations” and warned him that his “[f]ailure to do such may result in

      immediate detention.” (App. Vol. 4 at 45).


[9]   J.C. remained in Campagna Academy for the remainder of 2017 and part of

      2018. In July 2018, the State filed a petition in Lake County, under cause

      number 45D06-1807-JD-384, alleging that fifteen-year-old J.C. was a

      delinquent child for committing acts, while at Campagna Academy, that would

      constitute: (1) Level 6 felony battery by bodily waste for spitting on a police

      officer; (2) Class A misdemeanor resisting law enforcement; (3) Class B

      misdemeanor criminal mischief for damaging a car; and (4) Class B

      misdemeanor disorderly conduct if committed by an adult. In August 2018,

      J.C. admitted to two of the allegations; specifically, he admitted to an amended

      allegation of Class A misdemeanor battery resulting in bodily injury and to

      Class B misdemeanor criminal mischief. The case was then transferred to St.

      Joseph County, where it was then filed under cause number 71J01-1808-JD-278

      (“Case #6”). In September 2018, the juvenile court ordered that J.C. be

      released from Campagna Academy and placed at Damar.




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2636 | June 12, 2020   Page 5 of 11
[10]   On March 12, 2019, the juvenile court held a review hearing on Cases #1-6.

       The juvenile court ordered J.C. to be discharged from Damar, following his

       completion of the multi-month program. The juvenile court released J.C. on

       the “Home Detention Trust House Arrest Program” and to the custody of his

       mother. (App. Vol. 3 at 60).


[11]   The following month, on April 17, 2019, the probation department filed a

       modification report, stating that since J.C.’s release from Damar, he had

       exhibited aggressive behavior at home, including fighting with his brother,

       damaging a door, and making “aggressive statements[.]” (App. Vol. 3 at 62).

       J.C.’s mother had reported the incidents to the probation department instead of

       calling the police. The probation department opined that J.C. needed intensive

       treatment and noted that Damar had an opening at that time and was willing to

       readmit J.C. J.C.’s mother, however, had stated that she wanted to wait until

       June to see if J.C. could adjust his behavior. The probation department

       recommended that J.C. be placed at Damar and noted that “harsher”

       recommendations may occur if J.C.’s placement was postponed until June.

       (App. Vol. 3 at 62). The juvenile court denied without prejudice the State’s

       modification request to place J.C. at Damar.


[12]   On June 12, 2019, the probation department filed a probation status report in

       preparation for a June 18, 2019 status hearing. The report indicated that J.C.’s

       relationship with his family “continued to be irritable.” (App. Vol. 3 at 75).

       The probation department also stated that it had met regularly with J.C. and

       had provided him with “intensive” outpatient services, including individual

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2636 | June 12, 2020   Page 6 of 11
       therapy, to assist him in processing issues before they would “get[] out of

       control.” (App. Vol. 3 at 75). Additionally, the probation department stated

       that it had “exhausted all possible services, short of another request for

       residential placement.” (App. Vol. 3 at 75). The report, however, cautioned

       that “[d]ue to [J.C.’s] age, history of aggressive behavior, and the efforts

       provided, if any further delinquent behaviors were to occur, [J.C.] may not have

       the opportunity for further residential placement.” (App. Vol. 3 at 75).

       Because of these factors, the probation department recommended that J.C. be

       successfully discharged from formal probation.


[13]   A few days later, on June 17, 2019, the probation department filed an

       additional probation status report, indicating that sixteen-year-old J.C. had been

       taken that day into the Juvenile Justice Center based on the allegation that he

       had committed “new delinquent offense(s)[.]” (App. Vol. 3 at 77). Specifically,

       J.C. was alleged to have committed Class A misdemeanor domestic battery and

       Level 5 felony intimidation. Based on these new circumstances, the probation

       department informed the juvenile court that the recommendation in its previous

       status report should be “disregarded[.]” (App. Vol. 3 at 77).


[14]   That same day, the probation department filed a modification report,

       summarizing the pendency of J.C.’s probation, which had begun in July 2016.

       The report also discussed J.C.’s two residential treatment placements, one of

       which was modified because of J.C.’s “deteriorating behaviors[,]” and his

       “continued aggressive behavior” since he had returned home despite having

       “intensive outpatient services[.]” (App. Vol. 2 at 81, 82). The probation

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2636 | June 12, 2020   Page 7 of 11
       department also noted that J.C.’s most recent domestic battery allegation

       “add[ed] to his list of delinquencies that involve[d] physical aggression.” (App.

       Vol. 2 at 82). The probation department recommended that J.C.’s placement be

       modified and that wardship of J.C. be awarded to the Department of

       Correction with placement at Indiana Boys School.


[15]   The juvenile court held a modification and review hearing on June 18, 2019

       and then an additional modification hearing on August 20, 2019. At the end of

       the August hearing, the juvenile court noted that “the Court ha[d] tried pretty

       much everything. It[] tried home. It[] tried Campagna. It[] tried Damar. It[]

       tried home again, and the only constant ha[d] been [J.C.’s] behavior[.]” (Tr.

       Vol. 2 at 52). The juvenile court modified the disposition orders in Cases #1-6

       and awarded wardship of J.C. to the Department of Correction with placement

       at a juvenile facility. J.C. now appeals.


                                                    Decision
[16]   J.C. argues that the juvenile court abused its discretion by modifying his

       disposition. We disagree.


[17]   The choice of the specific disposition of a juvenile adjudicated a delinquent

       child is a matter within the sound discretion of the juvenile court subject to the

       statutory considerations of the welfare of the child, the safety of the community,

       and the policy of favoring the least harsh disposition. J.S. v. State, 881 N.E.2d

       26, 28 (Ind. Ct. App. 2008). A juvenile disposition will not be reversed absent a

       showing of an abuse of discretion. Id. An abuse of discretion occurs when the

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2636 | June 12, 2020   Page 8 of 11
       juvenile court’s action is clearly erroneous and against the logic and effect of the

       facts and circumstances before the court or the reasonable, probable, and actual

       inferences that can be drawn therefrom. Id. Thus, the juvenile court is

       accorded wide latitude and great flexibility in its dealings with juveniles. Id.


[18]   INDIANA CODE § 31-37-18-6 provides:


               If consistent with the safety of the community and the best
               interest of the child, the juvenile court shall enter a dispositional
               decree that:

               (1) is:

                         (A) in the least restrictive (most family like) and most
                         appropriate setting available; and

                         (B) close to the parents’ home, consistent with the best
                         interest and special needs of the child;

               (2) least interferes with family autonomy;

               (3) is least disruptive of family life;

               (4) imposes the least restraint on the freedom of the child and the
               child’s parent, guardian, or custodian; and

               (5) provides a reasonable opportunity for participation by the
               child’s parent, guardian, or custodian.


[19]   Under this statute, the juvenile court “is only required to consider the least

       restrictive placement if that placement comports with the safety needs of the

       community and the child’s best interests.” J.B. v. State, 849 N.E.2d 714, 717

       (Ind. Ct. App. 2006) (citing I.C. § 31-37-18-6) (emphasis in original). “Thus,

       the statute recognizes that in certain situations the best interest of the child is

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2636 | June 12, 2020   Page 9 of 11
       better served by a more restrictive placement.” K.A. v. State, 775 N.E.2d 382,

       387 (Ind. Ct. App. 2002), trans. denied.


[20]   This case presents such a situation where a more restrictive placement was not

       an abuse of discretion. J.C., who has a history of juvenile delinquency, had

       already been given multiple opportunities in less restrictive placements even

       after committing multiple delinquent acts. Starting in July 2016, the juvenile

       court placed J.C. on probation following his theft adjudication. Even after J.C.

       admitted having committed additional delinquent acts in three separate causes

       in August, September, and October 2016, the juvenile court allowed J.C. to

       remain on probation with home detention and electronic monitoring. Then, in

       December 2016, after J.C. had violated home detention rules, the juvenile court

       continued to show J.C. leniency when it had him serve only five days in the

       Juvenile Justice Center and allowed him to continue on probation and home

       detention. Upon J.C.’s fifth delinquency petition in February 2017, the

       juvenile court ordered J.C. to be placed at Campagna Academy. Ultimately,

       J.C.’s behavior while in that residential placement resulted in a sixth

       delinquency petition and his removal from that placement and into placement

       at Damar. Upon J.C.’s return home from Damar, the probation department

       met regularly with J.C. and provided him with intensive outpatient services.

       Nevertheless, J.C. continued to act aggressively and eventually had another

       delinquency petition filed against him, alleging that he had committed domestic

       battery and intimidation. In its order modifying J.C.’s placement and awarding

       wardship of him to the Indiana Department of Correction, the juvenile court


       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2636 | June 12, 2020   Page 10 of 11
       noted the following reasons for the modification: (1) J.C. had “failed to abide

       by Court ordered terms of probation[;]” (2) J.C.’s “present offense [wa]s serious

       in nature warranting placement in a secure facility[;]” (3) J.C.’s “past history of

       delinquent acts warrant[ed] placement in a secure facility[;]” and (4) “[l]ess

       restrictive means of controlling [J.C.’s] behavior ha[d] been investigated or

       tried.” (App. Vol. 3 at 98). Given the facts and circumstances of this case, the

       juvenile court did not abuse its discretion by modifying its disposition order and

       ordering the placement of J.C. with the Department of Correction. See, e.g.,

       K.A., 775 N.E.2d at 387 (concluding that there was no abuse of discretion by

       the juvenile court when it modified the juvenile’s disposition to commitment to

       the Department of Correction after the juvenile had failed to reform her

       behavior at other placements); M.R. v. State, 605 N.E.2d 204, 208 (Ind. Ct. App.

       1992) (explaining that “[t]here are times in juvenile proceedings when the best

       interest of the juvenile and society require commitment” to a juvenile facility).


[21]   Affirmed.


       Bradford, C.J., and Baker, J. concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2636 | June 12, 2020   Page 11 of 11